 

--------------------------------------------------------------------------------



SECOND AMENDMENT TO


SECURITIES PURCHASE AGREEMENT




BY AND AMONG




PURE BIOFUELS CORP.




AND




PLAINFIELD PERU I LLC
PLAINFIELD PERU II LLC






______________________________
 
 
Dated as of November 4, 2008
 
______________________________
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------




 

       
Page
ARTICLE I AMENDMENTS TO THE AGREEMENT
2
   
SECTION
1.1.
Definitions
2
SECTION
1.2.
Sale and Purchase
3
SECTION
1.3.
The Notes
4
SECTION
1.4.
Affirmative Covenants.
5
 
 
     
ARTICLE II REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY
5
   
SECTION
2.1.
Incorporation of Representations and Warranties from the Agreement
5
SECTION
2.2.
Use of Proceeds
5
SECTION
2.3.
No Adjustment to Conversion Price
6
SECTION
2.4.
Capital Stock
6
SECTION
2.5.
Brokers and Finders
7
SECTION
2.6.
Financial Statements; Undisclosed Liabilities
7
SECTION
2.7.
Private Offering
8
         
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
8
   
SECTION
3.1.
Incorporation of Representations and Warranties from the Agreement
8
 
 
     
ARTICLE IV CONDITIONS PRECEDENT
8
   
SECTION
4.1.
Conditions to the Company’s Obligations
8
SECTION
4.2.
Conditions to Purchaser’s Obligations
9
         
ARTICLE V MISCELLANEOUS
10
   
SECTION
5.1.
Reference to and Effect on the Agreement, the Initial Notes and the Additional
Notes
10
SECTION
5.2.
Registration Rights Agreement
11
SECTION
5.3.
Governing Law
11
SECTION
5.4.
Expenses
11
SECTION
5.5.
Headings Descriptive
11
SECTION
5.6.
Counterparts
11

 
(i)

--------------------------------------------------------------------------------


SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT
 
SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT dated as of November 4, 2008
(this “Second Amendment”), by and among PURE BIOFUELS CORP., a Nevada
corporation (the “Company”), and PLAINFIELD PERU I LLC, a Delaware limited
liability company (“LLC1”), and PLAINFIELD PERU II LLC, a Delaware limited
liability company (“LLC2” and together with LLC1, the “Purchaser”). Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Agreement (as defined below).
 
 
W I T N E S S E T H:
 
WHEREAS, the Company entered into that certain Securities Purchase Agreement,
dated as of September 12, 2007 (the “Securities Purchase Agreement”), by and
among the Company, LLC1 and LLC2 for the purchase of $10,000,000 aggregate
principal amount of 10%/12% Senior Convertible PIK Election Notes due 2012,
Common Stock and warrants to purchase shares of Common EX-10.2Stock (as amended
by an amendment, dated as of March 26, 2008 (the “First Amendment”), for the
purchase of an additional $5,000,000 aggregate principal amount of 10%/12%
Senior Convertible PIK Election Notes due 2012, the “Agreement”);
 
WHEREAS, the Company, the Borrowers (as defined below) and Plainfield Special
Situations Master Fund Limited (in its capacities as the lender and the
administrative agent) are parties to that certain Loan Agreement, dated as of
September 12, 2007, among Pure Biofuels del Peru S.A.C. and Palma Industrial
S.A.C., as borrowers (the “Borrowers”), the Company, as guarantor, and
Plainfield Special Situations Master Fund Limited, as the lender and the
administrative agent (as amended by an amendment executed and delivered by the
Company and the Borrowers on March 13, 2008 and as further amended by the Second
Amendment to Loan Documents, dated as of April 18, 2008, among the Company, the
Borrowers, Plainfield Special Situations Master Fund Limited (in its capacities
as the lender and the administrative agent) and the other Credit Parties party
thereto (pursuant to which the Lender has made loans to the Borrowers in the
aggregate outstanding principal amount of $37,346,939.00, reduced the Interest
Reserve to $0.00 and agreed to defer the payment of interest with respect to the
Loan (as defined in the Loan Agreement) during the period extending from and
including March 12, 2008 to but excluding October 1, 2008 in the amount of
$2,322,779 (the “Deferred Interest”), such Deferred Interest being due and
payable in four equal monthly installments on October 1, 2008, November 1, 2008,
December 1, 2008 and January 1, 2009) (as so amended, the “Loan Agreement”);
 
WHEREAS, to obtain funds to enable the Borrowers to pay the Deferred Interest
and to pay interest with respect to the Loan during the period extending from
and including October 1, 2008 to and including January 31, 2009 (the “Additional
Deferred Interest”), the Company desires, subject to the terms and conditions
set forth herein, to issue and sell to Purchaser, and Purchaser desires, subject
to the terms and conditions set forth herein, to purchase additional 10%/12%
Senior Convertible PIK Election Notes due 2012 in an aggregate principal amount
of $4,005,897, convertible into an aggregate amount of 13,352,989 shares of
Common Stock (such amounts, in each case, subject to any adjustment required
pursuant to Section 2.5 of this Agreement); and
 
1

--------------------------------------------------------------------------------


 
WHEREAS, Section 11.1 of the Agreement provides that the Company and the
Required Holders may, with certain exceptions, amend the Agreement with the
written consent of the Company and the Required Holders.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows.
 
ARTICLE I
 
AMENDMENTS TO THE AGREEMENT
 
SECTION 1.1. Definitions. Clause (a) of Article I of the Agreement is hereby
amended by inserting the following definitions in appropriate alphabetical
order:
 
“ ‘October 2008 Additional Notes’ means the 10%/12% Senior Convertible PIK
Election Notes due 2012 issued by the Company on the October 2008 Additional
Notes Closing Date and on each October 2008 Additional Notes Issuance Date (such
term to include any such notes issued in substitution therefor pursuant to
Section 12 of the Agreement and any notes issued in kind as interest pursuant to
the terms of the October 2008 Additional Notes).”
 
“ ‘October 2008 Additional Notes Closing’ has the meaning set forth in Section
2.6 of the Agreement.”
 
“ ‘October 2008 Additional Notes Closing Date’ has the meaning set forth in
Section 2.6 of the Agreement.”
 
“ ‘October 2008 Additional Notes Closing Date Purchase Price’ has the meaning
set forth in Section 2.5 of the Agreement.”
 
“ ‘October 2008 Additional Notes Issuance Dates’ has the meaning set forth in
Section 2.5 of the Agreement.”
 
“ ‘October 2008 Additional Notes Issuance Dates Purchase Price’ has the meaning
set forth in Section 2.5 of the Agreement.”
 
In addition, the definitions of “Authorized Representative”, “Loan Agreement”
and “Notes”, respectively, in clause (a) of Article I of the Agreement are
replaced with the following definitions, respectively:
 
“ ‘Authorized Representative’ means Luis Goyzueta or Alberto Pinto or any person
or persons that has or have been authorized by the Board of Directors and are
otherwise reasonably acceptable to Plainfield Special Situations Master Fund
Limited.”
 
2

--------------------------------------------------------------------------------


 
“ ‘Loan Agreement’ means the loan agreement, dated as of September 12, 2007,
among Pure Biofuels del Peru S.A.C. and Palma Industrial S.A.C., as borrowers
(the “Borrowers”), the Company, as guarantor, the lenders from time to time
party thereto and Plainfield Special Situations Master Fund Limited, as
administrative agent, as amended by an amendment executed and delivered by the
Company and the Borrowers on March 13, 2008 and as further amended by the Second
Amendment to Loan Documents, dated as of April 18, 2008, among the Company, the
Borrowers, Plainfield Special Situations Master Fund Limited (in its capacities
as the Lender and the Administrative Agent) and the other Credit Parties party
thereto.”
 
“ ‘Notes’ means the Initial Notes, the Additional Notes, the October 2008
Additional Notes and any notes issued in substitution therefor pursuant to
Section 12 of the Agreement and any notes issued in kind as interest pursuant to
the terms of the Notes.”
 
SECTION 1.2. Sale and Purchase. Article II of the Agreement is hereby amended by
inserting new Section 2.5 and Section 2.6 as follows:
 
“SECTION 2.5. October 2008 Additional Notes; Agreement to Sell and to Purchase;
Purchase Price. Subject to the terms and conditions set forth in this Agreement,
the Company agrees to issue and sell to Purchaser, and Purchaser agrees to
purchase from the Company, (a) on the October 2008 Additional Notes Closing
Date, $2,370,182, in aggregate principal amount of the October 2008 Additional
Notes for a purchase price of $2,370,182 (the ‘October 2008 Additional Notes
Closing Date Purchase Price’) and (b) on each of the following Issuance Dates
(each such date of issuance, an ‘October 2008 Additional Notes Issuance Date’),
the aggregate principal amount of the October 2008 Additional Notes set forth
below pertaining to such October 2008 Additional Notes Issuance Date for a
purchase price equal to the purchase price set forth below pertaining to such
October 2008 Additional Notes Issuance Date (collectively, the ‘October 2008
Additional Notes Issuance Dates Purchase Price’);
 
Issuance Dates
 
Principal Amount
 
 Issuance Date Purchase Price
             
November 4, 2008
 
 
$412,253
 
 
$412,253
       
 
   
 
 
December 1, 2008
 
 
$398,955
 
$398,955
       
 
   
 
 
January 1, 2009
 
$412,253
 
 
$412,253
       
 
   
 
 
February 1, 2009
 
$412,254
 
 
$412,254
 

 
provided, however, that the aggregate principal amount of the October 2008
Additional Notes to be issued on February 1, 2009 and the October 2008
Additional Notes Issuance Date Purchase Price therefor, shall be adjusted to the
extent necessary to reflect the change in the Additional Deferred Interest
resulting from the resetting of the Eurodollar Rate (as defined in the Loan
Agreement) on January 1, 2009.
 
3

--------------------------------------------------------------------------------


 
SECTION 2.6. October 2008 Additional Notes Closing. Subject to the satisfaction
or waiver of the conditions set forth in this Agreement, (a) the purchase and
sale of the October 2008 Additional Notes to be purchased and sold hereunder
(the “October 2008 Additional Notes Closing”) for the October 2008 Additional
Notes Closing Date Purchase Price shall take place at 10:00 a.m. at the offices
of White & Case LLP, counsel to Purchaser, at 1155 Avenue of the Americas, New
York, New York, on November 4, 2008 (the “October 2008 Additional Notes Closing
Date”) and (b) the purchase and sale of the October 2008 Additional Notes to be
purchased and sold hereunder for the October 2008 Additional Notes Purchase
Price shall take place at 10:00 a.m. at the offices of White & Case LLP, on each
October 2008 Additional Notes Issuance Date or on such other date as the parties
shall mutually agree upon.
 
At the October 2008 Additional Notes Closing Date and at each October 2008
Additional Notes Issuance Date:
 
(i) Purchaser shall deliver (a) in the case of the October 2008 Additional Notes
Closing Date, an amount equal to the October 2008 Additional Notes Closing Date
Purchase Price (net of a funding fee equal to $47,403) and (b) in the case of
each October 2008 Additional Notes Issuance Date, an amount equal to the
applicable October 2008 Additional Notes Issuance Date Purchase Price (net of a
funding fee equal to 2.0% of the applicable October 2008 Additional Notes
Issuance Date Purchase Price), in each case, via wire transfer of immediately
available funds to such bank account as the Company shall have designated not
later than one Business Day prior to the October 2008 Additional Notes Closing
Date or the applicable October 2008 Additional Notes Issuance Date, as the case
may be.
 
(ii) The Company shall deliver to LLC1 (a) in the case of the October 2008
Additional Notes Closing Date against payment of the October 2008 Additional
Notes Closing Date Purchase Price and (b) in the case of each October 2008
Additional Notes Issuance Date against payment of the applicable October 2008
Additional Notes Issuance Date Purchase Price, a certificate or certificates
representing the October 2008 Additional Notes being purchased by Purchaser
pursuant to Section 2.5 on such date, which shall be in definitive form and
registered in the name of LLC1 or its nominee or designee and in a single
certificate or in such other denominations as Purchaser shall have requested not
later than one Business Day prior to the October 2008 Additional Notes Closing
Date or the applicable October 2008 Additional Notes Issuance Date, as the case
may be.”
 
SECTION 1.3. The Notes. Section 3.1 of the Agreement is hereby amended by
inserting a new paragraph at the end thereof as follows:
 
“The Company will authorize the issuance of $4,005,897 aggregate principal
amount of the October 2008 Additional Notes, or such greater amount as may be
required as a result of any adjustment pursuant to Section 2.5 of this
Agreement, to be issued on the October 2008 Additional Notes Closing Date and
each October 2008 Additional Notes Issuance Date, and any Notes to be issued in
kind as interest. The October 2008 Additional Notes shall be substantially in
the form set forth in Exhibit A.”
 
4

--------------------------------------------------------------------------------


 
SECTION 1.4. Affirmative Covenants. Article VI of the Agreement is hereby
amended by inserting a new Section 6.21, as set forth below:
 
“SECTION 6.21 Post-Closing Actions. Notwithstanding anything to the contrary
contained in this Agreement or the other Transaction Documents, each of the
Company and each of its Subsidiaries hereby covenants and agrees to take all
actions set forth on Schedule 6.21 to this Second Amendment to implement the
Trust Arrangement (as defined in the Loan Agreement) within the time period set
forth therein and the parties hereto acknowledge and agree that the failure to
take any of the actions required on Schedule 6.21 to this Second Amendment,
within the time period required, shall give rise to an immediate Event of
Default pursuant to this Agreement.”
 
ARTICLE II
 
REPRESENTATIONS, WARRANTIES AND AGREEMENTS
OF THE COMPANY
 
In order to induce the Purchaser to enter into this Second Amendment and to
purchase the October 2008 Additional Notes, the Company hereby represents and
warrants to and agrees with the Purchaser that on the date hereof, after giving
effect to the consummation of the transactions contemplated hereby that:
 
SECTION 2.1. Incorporation of Representations and Warranties from the Agreement.
The representations and warranties contained in Article IV of the Agreement and
in Section 8 of the Loan Agreement are true and correct in all material respects
with the same effect as though such representations and warranties had been made
on the date hereof (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date);
provided that Schedule 2.1 to this Second Amendment updates Schedule 8.23 of the
Loan Agreement as of the date hereof.
 
SECTION 2.2. Use of Proceeds. (a) All of the proceeds of the payment of the
October 2008 Additional Notes Closing Date Purchase Price shall be used by the
Company to make an equity contribution to the Borrowers in the same amount and
the Company shall cause all the proceeds of such equity contribution to be used
by the Borrowers to pay the Deferred Interest in the aggregate amount of
$2,322,779. Each of the Company, the Purchaser and the Borrowers (in the case of
the Borrowers, by their execution and delivery of this Second Amendment) agree
that each of (x) the payment of the October 2008 Additional Notes Closing Date
Purchase Price by the Purchaser to the Company, (y) the making of such equity
contribution by the Company to the Borrowers and (z) the payment of such
Deferred Interest by the Borrowers to the Lender shall be deemed to have
occurred in such order by virtue of this Second Amendment (and without any
actual transfers of funds) on the date that all conditions precedent set forth
in this Second Amendment for the issuance of the October 2008 Additional Notes
on the October 2008 Additional Notes Closing Date have been satisfied by the
Company.
 
5

--------------------------------------------------------------------------------


 
(b)  All of the proceeds of the payment of the October 2008 Additional Notes
Purchase Price on each October 2008 Additional Notes Issuance Date shall be used
by the Company to make an equity contribution to the Borrowers in the same
amount and the Company shall cause all the proceeds of such equity contribution
to be used by the Borrowers to pay the Additional Deferred Interest in the
aggregate amount of $1,603,001. Each of the Company, the Purchaser and the
Borrowers (in the case of the Borrowers, by their execution and delivery of this
Second Amendment) agree that each of (i) the payment of the October 2008
Additional Notes Purchase Price by the Purchaser to the Company on each October
2008 Additional Notes Issuance Date, (ii) the making of such equity contribution
by the Company to the Borrowers and (iii) the payment of such Additional
Deferred Interest by the Borrowers to the Lender shall be deemed to have
occurred in such order by virtue of this Second Amendment (and without any
actual transfers of funds) on the following dates: (A) on November 4, 2008, in
the case of $412,253 of the October 2008 Additional Notes Purchase Price, (B) on
December 1, 2008, in the case of $398,955 of the October 2008 Additional Notes
Purchase Price, (C) on January 1, 2009, in the case of $412,253 of the October
2008 Additional Notes Purchase Price and (D) on February 1, 2009, in the case of
$412,254 of the October 2008 Additional Notes Purchase Price, or such greater
amount as may be required as a result of any adjustment pursuant to Section 2.5
of this Agreement; provided, however, that in the case of each of subclauses
(A), (B), (C) and (D), all conditions precedent set forth in this Second
Amendment for the issuance of the October 2008 Additional Notes are satisfied by
the Company on the applicable October 2008 Additional Notes Issuance Date.
 
(c)  No part of the proceeds from the sale of the October 2008 Additional Notes
will be used to purchase or carry any Margin Stock or to extend credit for the
purpose of purchasing or carrying any Margin Stock.
 
SECTION 2.3. No Adjustment to Conversion Price. Except as set forth on Schedule
2.3 hereto, nothing has occurred since the Additional Notes Closing Date that
has resulted, or would result, in an adjustment to the Conversion Price pursuant
to Section 3.6 of the Agreement.
 
SECTION 2.4. Capital Stock. (a) As of the October 2008 Additional Notes Closing
Date, the authorized Capital Stock of the Company will consist solely of
325,000,000 shares of Common Stock and 1,000,000 shares of preferred stock, of
which 172,374,699 shares of Common Stock (assuming no additional exercises of
existing stock options) and no shares of preferred stock are issued and
outstanding, no shares are held in treasury and 69,745,250 shares of Common
Stock (such amount does not include any shares or warrants that may be issued
pursuant to the Binding Letter of Intent or Section 3.6(m) of the Agreement) are
reserved for issuance upon the exercise of outstanding warrants, options and
other convertible or exchangeable securities (other than the October 2008
Additional Notes). Schedule 4.7 to this Second Amendment sets forth the
capitalization of the Company as of the October 2008 Additional Notes Closing
Date.
 
(b) Except as set forth on Schedule 4.7 to this Second Amendment, there are (i)
no outstanding options, warrants, agreements, conversion rights, exchange
rights, preemptive rights or other rights (whether contingent or not) to
subscribe for, purchase or acquire any issued or unissued shares of Capital
Stock of the Company or any Subsidiary, and (ii) no restrictions upon, or
Contracts or understandings of the Company or any Subsidiary, or, to the
knowledge of the Company, Contracts or understandings of any other Person, with
respect to, the voting or transfer of any shares of Capital Stock of the Company
or any Subsidiary.
 
6

--------------------------------------------------------------------------------


 
(c) The Conversion Shares are duly authorized and validly reserved for issuance
in contemplation of the conversion of the October 2008 Additional Notes and,
when issued and delivered in accordance with the terms of the October 2008
Additional Notes, will have been validly issued and will be fully paid and
nonassessable, and the issuance thereof will not have been subject to any
preemptive rights or made in violation of any Applicable Law.
 
(d) The holders of the October 2008 Additional Notes will, upon issuance
thereof, have the rights set forth in the form of October 2008 Additional Note
(subject to the limitations and qualifications set forth therein).
 
SECTION 2.5. Brokers and Finders. No agent, broker, Person or firm acting on
behalf of the Company or its Affiliates is, or will be, entitled to any fee,
commission or broker’s or finder’s fees from any of the parties hereto, or from
any Person controlling, controlled by, or under common control with any of the
parties hereto, in connection with this Second Amendment or any of the
transactions contemplated hereby.
 
SECTION 2.6. Financial Statements; Undisclosed Liabilities.
 
(a) The unaudited balance sheet of the Company as of June 30, 2008 and the
related statements of income and cash flows of Holdings for the three-month and
six-month periods ended as of such dates, copies of which in each case were
furnished or made available to the Purchaser prior to the date hereof, present
fairly in all material respects the consolidated financial condition of the
Company and its subsidiaries at the date of said financial statements and the
consolidated results of operations for the period covered thereby. All of the
foregoing historical financial statements have been prepared in accordance with
GAAP consistently applied except to the extent provided in the notes to said
financial statements and subject, to normal year-end audit adjustments (all of
which are of a recurring nature and none of which, individually or in the
aggregate, would be material) and the absence of footnotes.
 
(b) Except as fully disclosed in the financial statements previously delivered
to the Purchaser, and except for the Indebtedness incurred under the Agreement
and the Loan Agreement, there are as of the date hereof no liabilities or
obligations with respect to the Company or any of its subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due) which, either individually or in the aggregate, could reason-ably be
expected to be material to the Company or any of its subsidiaries. Except as set
forth on Schedule 5.07 to the Loan Agreement, as of the date hereof, neither the
Company nor any of its subsidiaries knows of any basis for the assertion against
it of any liability or obligation of any nature whatsoever that is not fully
disclosed in the financial statements previously delivered to the Purchaser or
referred to in the immediately preceding sentence which, either individually or
in the aggregate, could reasonably be expected to be material to the Company or
any of its subsidiaries.
 
7

--------------------------------------------------------------------------------


 
(c) After giving effect to the transaction contemplated hereby, nothing has
occurred that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
SECTION 2.7. Private Offering. Assuming the accuracy of the representations and
warranties set forth in Section 5.2 of the Agreement, the offer and sale of the
October 2008 Additional Notes to the Purchaser is exempt from the registration
and prospectus delivery requirements of the Securities Act. Neither the Company,
nor anyone acting on behalf of it, has offered or sold or will offer or sell any
securities, or has taken or will take any other action (including, without
limitation, any offering of any securities of the Company under circumstances
that would require, under the Securities Act, the integration of such offering
with the offering and sale of the October 2008 Additional Notes), which would
subject the sale of the October 2008 Additional Notes contemplated hereby to the
registration provisions of the Securities Act.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER
 
Purchaser hereby represents and warrants to the Company as follows:


SECTION 3.1. Incorporation of Representations and Warranties from the Agreement.
The representations and warranties contained in Article V of the Agreement are
true and correct in all material respects with the same effect as though such
representations and warranties had been made on the date hereof (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).
 


ARTICLE IV
 
CONDITIONS PRECEDENT
 
SECTION 4.1. Conditions to the Company’s Obligations. The issuance of the
October 2008 Additional Notes by the Company shall be subject to the
satisfaction, at or prior to the October 2008 Additional Notes Closing Date and
each October 2008 Additional Notes Issuance Date, of the following conditions:
 
(a) Purchaser shall have performed in all material respects all obligations and
agreements, and complied in all material respects with all covenants, contained
in this Second Amendment to be performed and complied with by Purchaser at or
prior to the October 2008 Additional Notes Closing Date and each October 2008
Additional Notes Issuance Date, as the case may be.
 
8

--------------------------------------------------------------------------------


 
(b) No provision of any Applicable Law, injunction, order or decree of any
Governmental Authority shall be in effect which has the effect of making the
transactions contemplated hereby illegal or shall otherwise restrain or prohibit
the consummation of the transactions contemplated hereby.
 
SECTION 4.2. Conditions to Purchaser’s Obligations. The obligations of Purchaser
to purchase the October 2008 Additional Notes contemplated by this Second
Amendment shall be subject to the satisfaction, at or prior to the October 2008
Additional Notes Closing, of the following conditions:
 
(a) On the October 2008 Additional Notes Closing Date and also after giving
effect to the sale of the October 2008 Additional Notes on such date there shall
exist no Default or Event of Default.
 
(b) Purchaser shall have received a certificate, dated the October 2008
Additional Notes Closing Date and signed on behalf of the Company by an
Authorized Representative, certifying on behalf of the Company that on the
October 2008 Additional Notes Closing Date and also after giving effect to the
sale of the October 2008 Additional Notes on such date (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained or incorporated by reference in this Second Amendment shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on the October 2008 Additional
Notes Closing Date (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).
 
(c) Purchaser shall have received from each of Brian Alperstein, Esquire,
General Counsel of the Company, Lewis and Roca LLP, special counsel to the
Company and Muniz, Ramirez, Perez-Taiman & Luna-Victoria, special counsel to the
Subsidiaries, an opinion addressed to Purchaser and dated the October 2008
Additional Notes Closing Date covering such matters incident to the transactions
contemplated herein as the Purchaser may reasonably request.
 
(d) Purchaser shall have received a certificate from the Company, dated the
October 2008 Additional Notes Closing Date, signed by an Authorized
Representative, and attested to by another Authorized Representative, in the
form of Exhibit B, with appropriate insertions, together with copies of the
articles of incorporation and by-laws of the Company and the resolutions of the
Company referred to in such certificate and the foregoing shall be in form and
substance reasonably acceptable to Purchaser.
 
(e) On the October 2008 Additional Notes Closing Date, all corporate and legal
proceedings and all instruments and agreements in connection with the
transactions contemplated by this Second Amendment shall be reasonably
satisfactory in form and substance to Purchaser, and Purchaser shall have
received all information and copies of all documents and papers, including
records of corporate proceedings, governmental approvals, good standing
certificates and bring-down telegrams or facsimiles, if any, which Purchaser
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate officials or Governmental
Authorities.
 
9

--------------------------------------------------------------------------------


 
(f) Nothing shall have occurred since June 30, 2008 (and Purchaser shall have
not have become aware of any facts or conditions not previously known) which
Purchaser shall determine has had, or could reasonably be expected to have, (i)
a Material Adverse Effect or (ii) a material adverse effect on the transactions
contemplated hereby.
 
(g) All necessary governmental and third party approvals and/or consents in
connection with the Transactions shall have been obtained and remain in effect,
and all applicable waiting periods with respect thereto shall have expired
without any action being taken by any competent authority which restrains,
prevents or imposes materially adverse conditions upon the consummation of the
transactions contemplated hereby. On the October 2008 Additional Notes Closing
Date, there shall not exist any judgment, order, injunction or other restraint
issued or filed or a hearing seeking injunctive relief or other restraint
pending or notified prohibiting or imposing materially adverse conditions upon
transactions contemplated hereby.
 
(h) Except as set forth in Schedule 5.07 to the Loan Agreement, on the October
2008 Additional Notes Closing Date, there shall be no actions, suits or
proceedings pending or threatened (a) with respect to the transactions
contemplated hereby, this Second Amendment or any other Transaction Document, or
(b) which Purchaser shall determine has had, or could reasonably be expected to
have, a Material Adverse Effect.
 
(i) Purchaser shall have received certificates representing the October 2008
Additional Notes purchased by Purchaser.
 
(j) Purchaser shall have received such other documents and evidence as are
customary for transactions of this type or as Purchaser may reasonably request
in order to evidence the satisfaction of the other conditions set forth above.
 
(k) All of the foregoing conditions precedent in this Section 4.2 (other than
clause (c) above) shall be satisfied as of the applicable October 2008
Additional Notes Issuance Date (it being understood that for purposes of this
clause (k) only, references in this Section 4.2 to the “October 2008 Additional
Notes Closing Date” shall be deemed to relate to the applicable October 2008
Additional Notes Issuance Date and references in this Section 4.2 to the phrase
“giving effect to the sale of the October 2008 Additional Notes on such date”
shall be deemed to relate to giving effect to the interest payment deemed to
have occurred on the applicable October 2008 Additional Notes Issuance Date).
 


ARTICLE V
 
MISCELLANEOUS
 
SECTION 5.1. Reference to and Effect on the Agreement, the Initial Notes and the
Additional Notes.
 
(i) Upon the execution of this Second Amendment by the parties hereto, each
reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”
or words of like import referring to the Agreement and each reference in the
other Transaction Documents to the “Securities Purchase Agreement”,
“thereunder”, “thereof” or words of like import referring to the Agreement shall
mean and be a reference to the Agreement as amended hereby.
 
 
10

--------------------------------------------------------------------------------


(ii) Except as specifically amended by this Second Amendment, the Agreement and
the other Transaction Documents shall remain in full force and effect and are
hereby ratified and confirmed.
 
(iii) This Second Amendment shall constitute a “Transaction Document” and shall
constitute a “Note Document” for all purposes of the Agreement and the other
Transaction Documents.
 
SECTION 5.2. Registration Rights Agreement. The parties hereto agree that the
shares of Common Stock issuable upon conversion of the October 2008 Additional
Notes shall constitute “Registrable Securities” under the Registration Rights
Agreement.
 
SECTION 5.3. Governing Law. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES).
 
SECTION 5.4. Expenses. The Company shall reimburse the Purchaser for all
reasonable disbursements and out-of-pocket expenses incurred by the Purchaser in
connection with the transactions contemplated hereby, including, without
limitation, the fees and disbursements of White & Case LLP, counsel to the
Purchaser. On the October 2008 Additional Notes Closing Date and on each October
2008 Additional Notes Issuance Date, Purchaser shall provide the Company with
documentation reasonably satisfactory to the Company for such disbursements and
out-of-pocket expenses.
 
SECTION 5.5. Headings Descriptive. The headings of the several sections and
subsections of this Second Amendment are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Second Amendment.
 
SECTION 5.6. Counterparts. This Second Amendment may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. Delivery of an
executed counterpart hereof by facsimile or electronic transmission shall be as
effective as delivery of any original executed counterpart hereof.
 
[SIGNATURE PAGES TO FOLLOW]
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.
 

        PURE BIOFUELS CORP.  
   
   
  By:    
Name: Luis Goyzueta
Title: Chief Executive Officer

 
Each of the undersigned agrees that all references to the “Convertible Note
Documents” in the Loan Agreement shall mean as the Convertible Note Documents
are amended by this Second Amendment and by any amendments in connection with
Section 6.21 of this Second Amendment.
 

Address:         PURE BIOFUELS DEL PERU S.A.C.
 
Av. Canaval y Moreyra 380 of 402 
San Isidro, Lima
 
    Peru By:  
Attention: Luis Goyzueta
Telephone: +511-221-7365
Facsimile: +511-221-7347
Name: Luis Goyzueta
Title: Authorized Representative

 

Address:         PALMA INDUSTRIAL S.A.C.
 
Av. Canaval y Moreyra 380 of 402 
San Isidro, Lima
 
    Peru By:  
Attention: Luis Goyzueta
Telephone: +511-221-7365
Facsimile: +511-221-7347
Name: Luis Goyzueta
Title: Authorized Representative

 

Address:         PURE BIOFUELS CORP.
 
9440 Little Santa Monica Blvd. 
Suite 401
 
    Beverly Hills, Ca 90210 By:  
Attention: Luis Goyzueta
Telephone: (310) 402-5901
Facsimile: (310) 402-5947
Name: Luis Goyzueta
Title: Chief Executive Officer

 
Signature Page to Second Amendment to Purchase Agreement

--------------------------------------------------------------------------------


 

        PLAINFIELD PERU I LLC  
   
   
    By:    
Name: Steven Segaloff
Title: Authorized Individual

 
 

        PLAINFIELD PERU II LLC  
   
   
    By:    
Name: Steven Segaloff
Title: Authorized Individual

 
The undersigned agrees that the Company’s issuance of the October 2008
Additional Notes and the use of the proceeds thereof for the purposes set forth
in Section 2.2 hereto will not violate the terms of the Loan Agreement.
 

        PLAINFIELD SPECIAL SITUATIONS MASTER FUND LIMITED  
   
   
    By:    
Name: Steven Segaloff
Title: Authorized Individual

 
Signature Page to Second Amendment to Purchase Agreement

--------------------------------------------------------------------------------

